SAMUEL, Judge.
Four separate suits were brought by the State of Louisiana, through the Department of Highways, under the authority of Section 19.1 of Article VI of the Constitution of Louisiana, LSA and the provisions of LSA-R.S. 48:441-460, for the expropriation for highway purposes of five lots of land from William S. Rownd, Jr., five lots from Ford Graham, eighteen lots and the equivalent of fifteen and five-tenths more, or a total of thirty-three and five-tenths lots, from Mrs. Bernadine Puyper Folse, and ten lots from Cosner and Sharp, a partnership. The lots in all four suits are located in the same immediate area near Pass Manchac in the Parish of St. John the Baptist and in swampland subdivided only upon a map.
*697The Department of Highways set the value of each lot involved in the four suits at $75, deposited in the Registry of the 29th Judicial District Court to the order of each land owner the total of $75 multiplied by the number of lots owned by him or her, and called upon each defendant to show cause why the amount so deposited should not be accepted as the true value of the property. All of the defendants appeared and asserted that the property was worth $450 per lot. There was judgment in the District Court setting a value of $300 per lot on all of the lots involved in the four suits, awarding Folse $10,050 and Cosner and Sharp $3,000.
An appeal was taken in each of the four cases, two to this court, Rownd and Graham, because each involved less than $2,000 and fell within our appellate jurisdiction at the time of the appeal, and two, Folse and Cosner and Sharp, the instant cases, to the Supreme Court, it having appellate jurisdiction at that time because each of these cases involved more than $2,000. The appellate jurisdiction of the two courts was changed by a constitutional amendment in 1958, art. 7, § 10 (Act 561 of 1958), LSA, which removed the $2,000 limitation from the Court of Appeal jurisdiction, and a constitutional amendment of 1960, art. 7, § 30 (Act 593 of 1960) gave the Supreme Court authority to transfer the appeals in such pending cases to us. The instant cases never having been assigned for hearing by the Supreme Court, that court transferred these cases to this court on July 1, 1960. The other two cases, Rownd and Graham, have been disposed of by us and the decisions were published in 1960 as State v. Rownd (State v. Graham), La.App., 119 So.2d 282.
The sole issue involved in the instant cases is the determination of the market value of the expropriated property.
Such a determination was made by us, ■ after three hearings and unusually careful consideration, in State v. Rownd, supra, and we adhere to the conclusions reached in those two rehearings, i. e., that each of the lots in those two cases had a market value of $75. Therefore, unless the record reflects a sufficient difference between the lots expropriated in Rownd and Graham and the lots involved in the instant cases, we must fix the value of each lot, as we did in State v. Rownd, at $75.
We have been able to find no such difference, nor has any been pointed out to us. To the contrary, all of the pertinent evidence considers all of the lots involved in the four cases as having the same, or equal, value. Therefore, for the reasons contained in State v. Rownd, supra, the value of each lot in the instant cases is fixed at the sum of $75.
We note that the Cosner and Sharp suit was brought originally against a partnership consisting of John J. Cosner and Wiley J. Sharp and that both of these gentlemen have died. On proper motion the District Court substituted other defendants and our judgment is worded accordingly.
For the reasons assigned the judgment appealed from in the case of State of Louisiana, through the Department of Highways v. Mrs. Bernadine Puyper Folse, No. 25 of our docket, is amended by reducing the award in favor of defendant from $10,050 to $2,512.50, all court costs incurred in these proceedings by the defendant to be paid by the plaintiff. As thus amended and in- all other respects, the judgment is affirmed.
It is further ordered that the jrtdgment appealed from in the case of State of Louisiana, through the Department of Highways v. Cosner and Sharp, No. 26 of our docket, is amended by reducing the award in favor of defendants from $3,000 to $750, all court costs incurred in these proceedings by the defendants to be paid by the plaintiff, and the defendants in said case, No. 26 of our docket, are recognized to be John J. Cosner, Jr., Woodrow J. Walter, individually and as tutor for the minors Woodrow J. Walter, Jr., and Gail *698Allen Walter, substituted for John J. Cos-ner, and Wiley J. Sharp, Jr., and Melanie Ledet Sharp, individually and as tutrix for the minors Paul Francis Sharp, Thomas Simpson Sharp, Beverly Ann Sharp, Michael Raymond Sharp and Melanie Louise Sharp, substituted for Wiley J. Sharp. As thus amended and in all other respects, the judgment is affirmed.
Amended and affirmed.